Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless - 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linley Gwennap, SOFT MACHINES TARGETS IPC BOTTLENECK, October 27, 2014, hereinafter Linley.

Regarding claim 1, Linley discloses 
An apparatus, comprising:
a processing unit including a plurality of processing cores including a first processing core and a second processing core (Fig. 3 physical cores);
wherein the apparatus is configured such that a virtual processing core is capable of being virtualized utilizing at least a portion of the first processing core and at least a portion of the second processing core such that at least one of the at least portion of the first processing core or the at least portion of the second processing core includes only a part thereof (Figure 3. Soft Machines virtual cores. A single virtual core can comprise multiple physical cores or only a portion of a physical core; page 3 right column: Soft Machines calls this approach “virtual cores.” From a software viewpoint, the heavy thread runs on a single virtual core that comprises more than one physical core, while the light thread runs on a virtual core that uses only a portion of a physical core).
Regarding claim 7 referring to claim 1, Linley discloses A computer program product embodied on a non-transitory computer readable medium, comprising: code for cooperating with ... (page 3 left column: VISC processor can be viewed as having global hardware for branch prediction as well as for fetching, grouping, tracking, and retiring instructions, but local hardware for scheduling and executing instructions and accessing memory).
Regarding claim 13 referring to claim 1, Linley discloses A method, comprising: cooperating with ... (See the rejection for claim 1).

Regarding claims 2, 8, and 14, Linley discloses 
wherein the processing unit includes a central processing unit (page 1 left column: Soft Machines disclosed a new CPU technology that greatly improves performance on single-threaded applications; page 3 left column: Figure 3 shows an example with two active threads: one heavy (high performance) and one light. In a processor with several identical cores, each thread would run on one core, wasting 

Regarding claims 3, 9, and 15, Linley discloses 
wherein the apparatus is configured such that at least one of the at least portion of the first processing core or the at least portion of the second processing core include a subset of circuits thereof (Figure 3. Soft Machines virtual cores. A single virtual core can comprise multiple physical cores or only a portion of a physical core; page 3 right column: Soft Machines calls this approach “virtual cores.” From a software viewpoint, the heavy thread runs on a single virtual core that comprises more than one physical core, while the light thread runs on a virtual core that uses only a portion of a physical core).

Regarding claims 4, 10, and 16, Linley discloses 
wherein the apparatus is configured such that at least one of the at least portion of the first processing core or the at least portion of the second processing core include a subset of functionality thereof (Figure 3. Soft Machines virtual cores. A single virtual core can comprise multiple physical cores or only a portion of a physical core; page 3 right column: Soft Machines calls this approach “virtual cores.” From a software viewpoint, the heavy thread runs on a single virtual core that 

Regarding claims 5, 11, and 17, Linley discloses 
wherein the apparatus is configured such that the part includes a fractional part (Figure 3. Soft Machines virtual cores. A single virtual core can comprise multiple physical cores or only a portion of a physical core; page 3 right column: Soft Machines calls this approach “virtual cores.” From a software viewpoint, the heavy thread runs on a single virtual core that comprises more than one physical core, while the light thread runs on a virtual core that uses only a portion of a physical core).

Regarding claims 6, 12, and 18, Linley discloses 
wherein the apparatus is configured such that the apparatus is configured such that the virtual processing core is capable of being virtualized utilizing the at least portion of the first processing core and the at least portion of the second processing core such that both the at least portion of the first processing core and the at least portion of the second processing core include only a part thereof (Figure 3. Soft Machines virtual cores. A single virtual core can comprise multiple physical cores or only a portion of a physical core; page 3 right column: Soft Machines calls this approach “virtual cores.” From a software viewpoint, the heavy thread runs on a single virtual core that comprises more than one physical core, while the light thread runs on a virtual core that uses only a portion of a physical core).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        11/14/2021